UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GINA CIPRIANI SPINA and JOSEPH
SPINA,
20-cv-9368 (JGK)
Plaintiffs,
OPINION AND ORDER

 

- against -

LU FENG LIU, UNITED STATES OF
AMERICA AND KATHERINE R. REID,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiffs, Gina Cipriani Spina and Joseph Spina,
brought this action against Lu Feng Liu, Katherine Rose Warner,
and Katherine R. Reid in the New York State Supreme Court, Kings
County, alleging negligence in connection with an automobile
accident. Pursuant to 28 U.S.C. § 1442(a} (1) and 28 U.S.C. §
2679(d) (2), the United States was substituted as a defendant for
Katherine Rose Warner and the action was removed to federal
court based on a certification by the Attorney General that,
during the accident out of which the claims arose, Warner was
acting within the scope of her employment.

The United States now moves to dismiss for lack of subject
matter jurisdiction pursuant to Rule 12(b) (1) of the Federal
Rules of Civil Procedure. The plaintiffs cross—move to challenge
the substitution of the United States for Warner, to oppose the

dismissal, and to remand the action to state court. For the

 
reasons stated below, the motion to dismiss is granted and the
case is remanded to state court.
I

The following facts are drawn from the complaint filed in
the New York State Supreme Court (“Compi.”) and the declarations
and documents filed in connection with the parties’ motions.

The plaintiffs are residents of New Jersey. Compl. G@ 1. Liu
ig a resident of New York. Compl. 4 2. Warner is a resident of
Pennsylvania. Compl. @ 3. Reid is Warner’s maiden name and the
parties do not dispute that Reid and Warner are the same person.
Warner Second Decl. I 2, ECF No, 30.

On Sunday, November 5, 2017, at approximately 1:28 p.m.,
the vehicle operated by Liu collided with another vehicle,
causing a chain reaction which caused the vehicie operated by
Warner, registered under her maiden name, to collide with the
rear of the vehicle operated and occupied by the plaintiffs.
Compl. @ 11. The plaintiffs allege that the collisions were a
result of the defendants’ negligence. Compl. @@ 14-15.

Warner is an employee of the United States Nuclear
Regulatory Commission (“NRC”). Warner Second Decl. 17 1. When the
accident occurred, Warner was traveling to an inspection of a
nuclear site in Waterford, Connecticut, and she had approval to
use her personal vehicle for the trip. Id. @@ 3-5, Ex. C at 2.

The NRC Management Directive 14.1 entitled ‘Official Temporary

 

 
Duty Travel,” pursuant to which Warner’s use of her personal
vehicle was approved, provides that “NRC may authorize use of a
[privately owned vehicles] for official travel if it is
advantageous to the Government.” Id. 9 4, Ex. A at 31. Because
the inspection was to occur at 6 a.m. the following morning,
Warner was required to depart for the inspection on a Sunday.
Id, @ 5. After the accident, Warner continued driving to her
hotel. Id. @ 6. On Monday, November 6, 2017, Warner began
conducting the inspection. Id. @ 7. On Thursday, November 10,
2017, Warner returned home to Lincoln University, Pennsylvania.
Id. 97 8. Warner requested and received reimbursement from her
employer for the car trip. Id. WH 9-10. Warner received $366.48
for the authorized use of her personal vehicle. Id. Ex. B at 2.
Warner also received compensatory pay for the 6-hour duration of
her car ride on November 5, 2017. Id. Ex. C at 2.

The plaintiffs did not file an administrative claim with
the NRC. Baum Decl. TI 4-5. On July 6, 2020, the plaintiffs
filed the complaint in the New York State Supreme Court, Kings
County. On November 2, 2020, the United States filed a Notice of
Removal and the action was removed to the United States District
Court for the Eastern District of New York. ECF No. 1, Ex. C, at
1. In the Notice of Removal, the Government certified that
Katherine Rose Warner was acting within the scope of her

employment as a deemed employee of the Government for purposes

 

 
of the Federal Tort Claims Act (“FTCA”) at the time of the
incident out of which the claims alleged in the Complaint arose.
Id. On November 9, 2020, venue was transferred to this Court
upon a joint stipulation by the parties. ECF No. 3, at 3.
Il
In deciding a motion to dismiss for lack of subject matter
jurisdiction pursuant to Rule 12(b}(1), a district court may

consider evidence outside the pleadings. Kamen_v. American Tel.

 

& Tel. Co., 791 F.2d 1006, 1011 (2d Cir. 1986).1 “A plaintiff
asserting subject matter jurisdiction has the burden of proving
by a preponderance of the evidence that it exists.” Makarova v.
United States, 201 F.3d 110, 113 (2d Cir. 2000).
Iit

The Government argues that it was properly substituted for
Warner2 and that, due to the plaintiffs’ failure to exhaust
administrative remedies before bringing the action, the Court
lacks subject matter jurisdiction over the claim against it.

The plaintiffs argue that a dismissal of the Government
would be premature because the Government has not proven that
Warner was acting within the scope of her employment at the time

of the accident to obtain the protections of the FTCA. If Warner

 

1 Unless otherwise noted, this Memorandum Opinion and Order omits ail
alterations, citations, footnotes, and internal quotation marks in quoted
text.

2 Because the parties do not dispute that Reid is Warner’s maiden name and
that they are the same person, the conclusion as to Warner will apply to
Reid.

 
was not acting within the scope of her employment, the
plaintiffs urge that the motion to dismiss should be denied and
the case should be remanded to state court. Alternatively, if
Warner is found to have been acting in the course of her
employment, the plaintiffs argue that the time to file for an
administrative remedy should be equitably tolled and the case
should not be dismissed for failure to exhaust administrative
remedies.
A
The FTCA provides a limited waiver of sovereign immunity

for claims “arising or resulting from the negligent or wrongful
act or omission of any employee of the Government while acting
within the scope of his office or employment . .. .” 28 U.S.C.
§ 2679{b) (1). In any such action,

[ulpon certification by the Attorney General

that the defendant employee was acting

within the scope of his office or employment

at the time of the incident out of which the

claim arose, any civil action or proceeding

commenced upon such claim in a State court

shall be removed . . . to the district court

.. . and the United States shall be

substituted as the party defendant. This

certification of the Attorney General shall

conclusively establish scope of office or

employment for purposes of removal.

28 U.S.C. § 2679{(d) (2); see also Fountain v. Karim, 838 F.3d

 

129, 133 n.3 (2d Cir. 2016). As it relates to removal, this

“forum-selecting rule [is] conclusive, beyond the ken of

 

 
district courts to revise.” Osborn v. Haley, 549 U.S. 225, 244
(2007). But as it relates to substitution of the defendant,
district courts will conduct de novo review of a 28 U.S.C.

§ 2679{(d) certification if a plaintiff “aileges with
particularity facts relevant to the scope-of-employment issue.”

McHugh v. Univ. of Vermont, 966 F.2d 67, 72-74 (2d Cir. 1992);

 

see also Gutierrez de Martinez v. Lamagno, 515 U.S. 417, 436-37

 

(1995). in conducting such review, a district court applies
state-law principles pertaining to when tortious conduct falls
within the scope of a party’s employment. See McHugh, 966 F.2d

at 75; United States v. Tomscha, 150 F. App’x 18, 19 (2d Cir.

 

2005); Cronin v. Hertz Corp., 818 F.2d 1064, 1065 (2d Cir.

 

1987) .3 “Under New York law, an employee acts within the scope of
his employment when (1) the employer is, or could be, exercising
some control, directly or indirectly, over the employee's
activities, and (2) the employee is doing something in

f

furtherance of the duties he owes to his employer.’ Fountain v.

Karim, 838 F.3d 129, 135 (2d Cir. 2016); see also Carlson v. Am.

 

Int’l Grp., Inc., 89 N.E.3d 490, 500 n.6 (N.Y. 2017).
As an initial matter, the plaintiffs do not allege with
particularity any facts sufficient to trigger de novo review of

the scope-of-employment determination. Instead, the plaintiffs

 

3 The parties rely on New York law in their papers when discussing the issue
of scope of employment. “Such implied consent .. . is sufficient to
establish choice of law.” Motorola Credit Corp. v. Uzan, 388 F.3d 39, 61 (2d
Cir. 2004).

 

 

 
hypothesize that because the accident occurred on a Sunday, it
is doubtful that Warner was acting within the scope of her
employment when she was driving her personal car. The plaintiffs
also speculate that Warner could have stopped to see friends
during her car trip to Connecticut. But conjecture and
speculation do not add up to particular facts sufficient to
challenge the Attorney General’s certification. See Coalts—Young

v. Glens Falls Hosp., No. 14-cv-271, 2014 WL 6474855, at *5

 

(N.D.N.¥. Nov. 19, 2014) (“[P}laintiffs’ submissions are rife
with conjecture and speculation, and fail to rebut the
certification provided by the United States Attorney .. . Ny

see also Marley v. ibelii, 52 F. App’x 564, 566 (2d Cir. 2002)

 

(summary order) (holding that the plaintiff’s “subjective
belief” that conduct was outside the scope of federal employment
was not sufficient to refute with particularity the scope of

employment certification); Aryai v. Forfeiture Support Assocs.,

 

25 F. Supp. 3d 376, 390 (5.D.N.¥. 2012) (noting that “conclusory
statements hardly suffice to refute in particularity the scope
of employment certification”).

In any event, after additional submissions, the evidence
submitted by the Government persuasively establishes that Warner
was acting within the scope of her employment duties at the time
of the incident. There is no question that Warner is an employee

of a Government agency. Furthermore, based on the authorization

 

 
provided to her because it was advantageous to the Government,
Warner used her personal car to drive to the nuclear site in
Connecticut. She had to do so on the afternoon before the
inspection because the inspection was to occur in the early
morning hours the following day. She requested and received both
reimbursement for the use of her personal car and compensation
for the duration of the trip. It is plain that Warner’s car trip
was furthering the duties she owed the employer because its
purpose was the inspection of the nuclear site in Connecticut
and because the use of her personal car was advantageous to the
Government. Furthermore, by scheduling the inspection in the
early morning hours of the following day, the employer
indirectly controlled the timing of Warner’s trip to Connecticut
on the afternoon of the previous day. Moreover, nothing in the
record suggests that Warner used the trip for personal ends. On
the contrary, in her declaration, Warner states that the trip
was limited to her arrival at the hotel, the inspection, and a
return home.

The plaintiffs do not contest any of these facts. Instead,
the plaintiffs argue that Warner was not acting in the scope of
her employment because under New York law, “[a]s a general rule,
an employee driving to and from work is not acting in the scope

of his employment.” See Lundberg v. State, 255 N.B.2d 177, 179

 

(N.Y. 1969). However, the New York Court of Appeals in Lundberg

 

 
was careful to distinguish “an employee who uses his car in
furtherance of his work . . . since such a person is working,
and is under his employer’s control, from the time he leaves the
house in the morning until he returns at night,” id., in which
case the employee is acting in the scope of the employee’s
employment when the employee is driving. In this case, Warner
used her car in furtherance of her work-she was indeed
compensated for the duration of the car trip-rather than merely
driving in the course of an everyday commute or engaging in

personal activity. See Shauntz v. Schwegler Bros., Inc., 20

 

N.Y.S. 2d 198, 199-201 (App. Div. 1940) (collecting cases); see

also Hamm v. United States, 483 F.3d 135, 138 (2d Cir. 2007)

 

(distinguishing cases of ordinary commutes from cases where an
employee travels because the employee is ordered to perform a
specific duty which had been assigned to the employee).

Accordingly, because Warner was acting within the scope of
her employment, the United State was properly substituted for
her and should also be substituted for Reid.

B

Under the FTCA, a plaintiff must exhaust administrative
remedies prior to bringing a tort claim against the United
States. The FICA states in relevant part:

An action shall not be instituted upon a

claim against the United States for money
damages for injury or loss of property or

 

 
personal injury or death caused by the
negligent or wrongful act or omission of any
employee of the Government while acting
within the scope of his office or
employment, unless the claimant shali have
first presented the claim to the appropriate
Federal agency and his claim shall have been
finally denied by the agency in writing.

28 U.S.C. § 2675(a). The exhaustion requirement is “strictly

construed.” Johnson v. Smithsonian Inst., 189 F.3d 180, 189 (2d

 

Cir. 1999); see also Bright-Asante v. Wagner, No. 15-cv-9110,

 

2017 WL 6948359, at *9 (S.D.N.Y. Dec. 1, 2017). A plaintiff
bears the burden to plead and prove compliance with the

exhaustion requirements of the FTCA. See In re Agent Orange

 

Prod. Liab. Litig., 818 F.2d 210, 214 (2d Cir. 1987); Bright-

 

Asante, 2017 WL 6948359, at *9. Where a plaintiff fails to
exhaust administrative remedies, the district court lacks
subject matter jurisdiction over the FTCA claims. Celestine v.

Mount Vernon Neighborhood Health Ctr., 403 F.3d 76, 82 (2d Cir.

 

2005); Davila v. Gutierrez, 330 F. Supp. 3d 925, 936 (S.D.N.Y.

 

2018).

In this case, there is no dispute that the plaintiffs have
not followed the requisite administrative process to exhaust
theit claims before filing suit in court. Accordingly, the Court
does not have subject matter jurisdiction with respect to the

claim against the United States.

10

 
Cc

The plaintiffs argue that, even if Warner was acting within
the scope of her employment and the United States is therefore
properiy substituted, equitable tolling should bar dismissal of
the action for failure to exhaust administrative remedies.

This argument fails because it misconstrues the relevance
of equitable tolling to the posture of this case. While
equitable tolling is available to time limits under the FTCA,

see United States v. Kwai Fun Wong, 575 U.S. 402, 412 (2015),

 

this does not “disturb the well-established principle that
certain prerequisites to filing suit under the FTCA, such as
exhaustion of administrative remedies, are jurisdictional in
nature, and are not subject to waiver or tolling.” Mohamed v.
F.B.1., No. 14-cv-7615, 2015 WL 6437369, at *6 (S.D.N.¥. Oct.
21, 2015) (collecting post-Wong cases in which courts dismissed
FTCA claims for failure to exhaust administrative remedies on
jurisdictional grounds). Therefore, regardless of any tolling
that may ultimately apply, the plaintiffs still need to first
exhaust their claims through the administrative process.

Towards that end, the FTCA contains a savings provision, 28
U.S.C. § 2679{d) (5), that “ensures that state court actions
removed to federal court [and dismissed for failure to exhaust]
will still be considered timely if (1) the claim would have been

timely had it been filed on the date that the underlying civil

11

 

 
action was commenced, and (2) the claim is presented to the
relevant Federal administrative agency within sixty days after
the dismissal of the civil action.” Celestine, 403 F.3d at 83;
gee also 28 U.S.C. § 2679(d).

In this case, the parties do not dispute that the claim
accrued at the time of the accident on November 5, 2017. An
administrative claim under the FTCA must be presented within two
years after such claim accrues. ?8 U.S.C. 2401(b). The
administrative claim therefore would be barred today and would
have been barred on July 6, 2020, when the piaintiffs filed
their complaints in the New York State Court, and the
administrative claim would not be saved by the savings provision
in 28 U.S.C. § 2679(d) (5). In a subsequent action, after the
plaintiffs have exhausted their administrative remedies, the
plaintiff may be able to rely on equitable tolling to rebut a

atatute-of-limitations defense. See Obispo _v. Bronx Lebanon

 

Hosp., No, 19-cv-2815, 2019 WL 6870996, at *6 n.6 (S.D.N.Y. Dec.
17, 2019) (Report and Recommendation) (“{T]he issue [of
equitable tolling] is appropriately raised not in this lawsuit
but rather in any new lawsuit that [the plaintiff] may file in
the event [the plaintiff] timely files an administrative claim,
the claim is denied, and the Government raises the statute of

limitations as a defense to the new lawsuit.”).

12

 

 
Accordingly, even time-barred claims should be dismissed
without prejudice to permit the plaintiff to exhaust the
administrative requirements first and to plead equitable tolling

in the subsequent action. See Saleh v. Holder, 470 F. App’ x 43,

 

44 (2d Cir. 2012) (“[T]he proper course of action is... to
dismiss the claims without prejudice to allow the litigant to
institute a separate new action once exhaustion has been
completed.”); see aiso McIntosh v. United States, No. 15-CV-
2442, 2018 WL 1275119, at *7 (S.D.N.Y. Mar. 7, 2018) (dismissing
the plaintiff’s unexhausted FTCA claims without prejudice to
permit exhaustion of his administrative remedies and that, if
the administrative claim is untimely, the piaintiff can seek
equitable tolling in the subsequent action).

Accordingly, the claims against the United States are
dismissed without prejudice to further administrative
proceedings.

D

Having dismissed the United States from the case, a
question remains about the remainder of the action.

98 U.S.C. § 1447 (c) provides that “[ijf at any time before
final judgment it appears that the district court lacks subject
matter jurisdiction, the case shall be remanded.” The basis for
removal of this action from state court was the claim against

Warner which, after the substitution pursuant to the FTCA, was a

13

 

 
claim against the United States. Therefore, the dismissal of the
United States eliminated the only properly established basis for
subject matter jurisdiction.’ Accordingly, the action against the
remaining defendant is remanded to the New York State Supreme

Court, Kings County. See Porter v. Hirsch, 345 F. Supp. 2d 400,

 

404 (S.D.N.Y. 2004) (remanding an action to state court after
the dismissal of the United States in an action originally

removed pursuant to the FTCA); see also Stark v. Tryon, 171 F.

 

Supp. 3d 35, 42 (D. Conn. 2016); J.S.R. v. Wash. Hosp. Ctr.

 

Corp., 667 F. Supp. 2d 83, 85 (D.D.C. 2009).
CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the foregoing reasons, the
motion to dismiss as to the United States is granted and the
case is remanded to the state court.

The Clerk of the Court is directed to substitute the United
States for defendant Reid. The Clerk is also directed to dismiss

the United States without prejudice to further administrative

 

4 While there is diversity of citizenship among the remaining parties, this
pasis for subject matter jurisdiction was never asserted by the remaining
defendant. The “{nJon-federal [d]efendant{] never removed this case. The
United States removed it and removed it only on the basis of federal question
jurisdiction. The fact that [the] ([n]on-federal [djefendant[] might have
removed the case on the basis of diversity is irrelevant -- that factual
scenario simply never existed.” J.S.R., 667 F. Supp. 2d at 85. Indeed, in
this case, the plaintiffs have sought to remand this case to state court and
the remaining defendant never sought to remove the case to federal court and
does not resist remand to the state court.

i4

 

 
proceedings and to remand this action to the New York State
Supreme Court, Kings County.

The Clerk of the Court is also directed to close docket
numbers 23 and 28 and to close the case on the docket of this
Court.

SO ORDERED.

Dated: New York, New York
May 28, 2021 ua

oN |
ae 4 ( ( (selec

John G. Koelti
United States District Judge

 

15

 

 

 
